Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Parvin Ghane (Reg.76,005) on 07/13//2022

(Current Amended) A dialysis system, comprising:
a dialysis machine;
a gateway device configured to receive spoken input from a user and provide two-way conversational capability between the user and the gateway device, the gateway device comprising:
a microphone configured to receive audio input; and 
a control unit configured to: 
identify one or more spoken words based on the audio input received at the microphone;
 generate a response signal based on the identified one or more spoken words; 
identify a treatment parameter in a second audio input received at the microphone; 
cause the dialysis machine to set or modify a treatment parameter based on the identified treatment parameter in the second audio input; and a speaker; 
an order management system; and
 a rules based engine configured to 
estimate a local inventory of a medical item, at least partly, based on a quantity of the medical item in a prior order and a date of the prior order, wherein the local inventory is used to supply the dialysis machine with the medical item, 
determine that there is a current or anticipated shortage in quantity of the medical item by comparing (i) the estimated local inventory of the medical item to (ii) information related to a consumption rate of the medical item at the local inventory, and
generate, based on the current or anticipated shortage of the medical item, a recommended order for the medical item to be placed, the recommended order including a recommended quantity for the medical item, 
wherein the gateway device is configured to 
receive the recommended order from the rules based engine, 
provide, to the user and through the speaker, spoken output indicating the recommended order, 
receive, from the user, a user input confirming, rejecting, or modifying the recommended order, and
transmit, to the order management system, a [communication] instruction for an order for the medical item based on the user input regarding the recommended order, and 
wherein the order management system is configured to: 
receive, from the gateway device, the [communication] instruction and 
place [an order] the order for the medical item based on the instruction [communication].  

14. (Currently Amended) The dialysis system of claim 1, wherein the gateway device transmits the instruction [communication] to the order management system in response to receiving a passcode from the user. 

27. (Currently Amended)	The dialysis system of claim 26, wherein the gateway device is further configured to  
identify spoken words in the audio; and  
generate the instruction [communication] based on the identified spoken words.

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-5, 9-11, 14, 17-18, 20-29 are allowed. 

Claim 1. Is directed towards a dialysis system, comprising:
a dialysis machine;
a gateway device configured to receive spoken input from a user and provide two-way conversational capability between the user and the gateway device, the gateway device comprising:
a microphone configured to receive audio input; and 
a control unit configured to: 
identify one or more spoken words based on the audio input received at the microphone;
 generate a response signal based on the identified one or more spoken words; 
identify a treatment parameter in a second audio input received at the microphone; 
cause the dialysis machine to set or modify a treatment parameter based on the identified treatment parameter in the second audio input; and a speaker; 
an order management system; and
 a rules based engine configured to 
estimate a local inventory of a medical item, at least partly, based on a quantity of the medical item in a prior order and a date of the prior order, wherein the local inventory is used to supply the dialysis machine with the medical item, 
determine that there is a current or anticipated shortage in quantity of the medical item by comparing (i) the estimated local inventory of the medical item to (ii) information related to a consumption rate of the medical item at the local inventory, and
generate, based on the current or anticipated shortage of the medical item, a recommended order for the medical item to be placed, the recommended order including a recommended quantity for the medical item, 
wherein the gateway device is configured to 
receive the recommended order from the rules based engine, 
provide, to the user and through the speaker, spoken output indicating the recommended order, 
receive, from the user, a user input confirming, rejecting, or modifying the recommended order, and
transmit, to the order management system, instruction for an order for the medical item based on the user input regarding the recommended order, and 
wherein the order management system is configured to: 
receive, from the gateway device, the instruction and 
place the order for the medical item based on the instruction.  

For claim rejection under 35USC 101, the current invention recites “generating a recommended order from the rules based engine, and providing, to the user and through the speaker, spoken output indicating the recommended order”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

The closest prior art relates to Tanenbaum et al. (US. 20170065757 hereinafter Tanenbaum) in view of Cosentino et al. (US. 20130131574 hereinafter Cosentino) and further in view of Miller et al. (US 20130310726 hereinafter Miller). Tanenbaum discloses a dialysis machine (e.g., a peritoneal dialysis (PD) machine) can include a microphone and a component that provide voice recognition capabilities to the machine. For example, in some implementations, the component is configured to identify and/or authenticate voice commands that are issued by a user. Cosentino discloses dialysis treatment monitoring systems and methods for operating dialysis treatment monitoring systems. Miller discloses home therapy machines that perform a home therapy on a patient. 
However, the combined art fails to determine that there is a current or anticipated shortage in quantity of the medical item by comparing (i) the estimated local inventory of the medical item to (ii) information related to a consumption rate of the medical item at the local inventory, and generate, based on the current or anticipated shortage of the medical item, a recommended order for the medical item to be placed, the recommended order including a recommended quantity for the medical item. 

The foreign reference, DE 102017201452A1 discloses the method involves receiving a patient identifier that identifies the patient to be treated. The treatment identifier is determined for treatment of the patient. An accessory database is matched with an actual inventory of in-stock medical supplies. The medical accessory is selected for the treatment to be performed by the accessory database based on the patient identifier, the treatment identifier and the actual stock. The patient characteristics are determined based on the patient identifier and a patient feature assignment rule..  
However, the reference does not disclose to determine that there is a current or anticipated shortage in quantity of the medical item by comparing (i) the estimated local inventory of the medical item to (ii) information related to a consumption rate of the medical item at the local inventory, and generate, based on the current or anticipated shortage of the medical item, a recommended order for the medical item to be placed, the recommended order including a recommended quantity for the medical item.    

The NPL reference “Location, location, location? A study of peritoneal dialysis services in the United States “, describes Dialysis treatment of end-stage renal disease (ESRD) has become an important health policy concern because of growth in the number of patients with kidney failure and the financial burden on patients and payers. The development of peritoneal dialysis (PD) offered a clinically effective, more convenient and less expensive alternative to hemodialysis, the dominant form of renal therapy treatment for ESRD in the US. Despite studies that demonstrated the appeal of PD among patients, providers, and payers, and Medicare program payment policies that promoted its use, utilization of PD has been limited. Prior studies have examined patient and physician factors of PD utilization and confirmed a significant preference for PD that is not reflected in practice. 
However, the NPL reference does not disclose to determine that there is a current or anticipated shortage in quantity of the medical item by comparing (i) the estimated local inventory of the medical item to (ii) information related to a consumption rate of the medical item at the local inventory, and generate, based on the current or anticipated shortage of the medical item, a recommended order for the medical item to be placed, the recommended order including a recommended quantity for the medical item.    
Claims 2, 4-5, 9-11, 14, 17-18, 20-21, 24-27 are dependent from claim 1 and are allowed for the same reasons given above.  
Claims 22, 28-29 incorporate all the limitations of claims 1-2, 4-5, 9-11, 14, 17-18, 20-21, 24-27 and are allowed for the same reasons given above. 
Claim 23 incorporates all the limitations of claim 1 and are allowed for the same reasons given above. 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686